Mb. Justice MacLeaby
delivered the opinion of the court.
This is a case in -which the defendant was convicted on November 18, 1912, of hog stealing. No brief was filed by the appellant but at the hearing counsel appeared and made an oral argument. The first thing the appellant should do after filing the transcript is to file a brief containing an assignment of errors in accordance with rules 42 and 43 of this court. Of course oral argument is always welcome but it loses half its effect unless based on a written brief. Omitting the brief is a vicious practice which we have repeatedly condemned. We do so again in hopes of impressing the bar with its importance.
There is a preliminary question in this case which affects the jurisdiction of this court. On looking through the transcript there is nowhere found any notice of appeal from the judgment rendered by the court below. It is true the counsel for appellant in the trial court filed a long motion excusing himself for the absence of the notice of appeal and asking permission to present his notice of appeal, which was granted on February 3, 1913. But appellant failed to comply with this permission and omitted to file the notice of appeal.
We have held more than once that it is necessary to file a notice of appeal to. the trial court in order to give jurisdiction to the appellate court to review the judgment rendered. The reason for this decision is given fully in the opinion of the court delivered by Mr. Justice Aldrey, on the 9th of last December, in the case of Antolino Lorenzo, and it is only necessary to refer thereto. On the next day in a case against the same party the same ruling was made and the former case approved.
*337For tlie lack of the notice of appeal this court has no jurisdiction and the appeal must he dismissed.
Appeal dismissed,
Chief Justice Hernandez and Justices Wolf, del Toro and Aldrey concurred.